401 S.E.2d 365 (1991)
328 N.C. 323
Garner MAHAFFEY and wife, Barbara T. Mahaffey,
v.
FORSYTH COUNTY: James N. Ziglar, Jr., Richard Y. Linville, Forrest E. Conrad, Wayne G. Willard, and John S. Holleman, Jr., Members of the Board of Commissioners of Forsyth County; Berean Baptist Church: Harold Gibson, Tim Myers, Earl Eaton, Bill Kizer and Jim Talbert, Trustees of Berean Baptist Church; and Cladie Gray Denny.
No. 443A90.
Supreme Court of North Carolina.
March 7, 1991.
*366 Wolfe and Collins, P.A. by A.L. Collins and John G. Wolfe, III, Kernersville, for plaintiffs-appellees.
Thomas M. King, Salisbury, for Berean Baptist Church, the Trustees of Berean Baptist Church, and Cladie Gray Denny, defendants-appellants.
Womble, Carlyle, Sandridge & Rice by Anthony H. Brett and Dale E. Nimmo, Winston-Salem, for Forsyth County and the Forsyth County Com'rs, defendants-appellants.
PER CURIAM.
AFFIRMED.